Title: To John Adams from Carter Braxton, 23 July 1787
From: Braxton, Carter
To: Adams, John


          
            Sir.
            Virginia July 23. 1787—
          
          The acquaintance I had the honor to make with you in 1776 & the high opinion I then entertained of your Abilities & goodness of disposition—emboldens me at this time to address you by the hands of my Son Carter who will deliver you this Letter.
          He goes to London under my power of Attorney to put a finishing hand to a Suit in Chancery of considerable consequence to me & which has been depending upwards of thirty years in their high Court of Chancery. The delays which have been unwarrantably practised convince me that Americans are not treated with that Justice they ought to be. Apprehensive that similiar deceptions may be offered to a young Man I have made free to solicit your advice to him in the Counsell he should consult & in the proper Steps he had better pursue. Your Knowledge in the Law enables you to give Advice & your elevated Station demands respect to every Opinion. As far as you can interfere in a Business of this sort you will greatly oblige me by giving Aid to my Son. I am perswaded he will not become troublesome to you or make an ill Use of any private instructions you may think proper to favour him with. At all times I shall rejoice at an Opportunity to oblige you.
          It would be presumptuous in an Individual to attempt to furnish you with any intelligence of American Affairs, as I presume you are fully instructed by Congress by every Conveyance.
          The Convention we are told is broke up—nothing has transpired from their secret Counsells—but a resolution to recommend the appointment of a federal Council under the direction of a President.

This Board is to exist independent of Congress & is to have a negative on all Laws passed by the different States.
          However private Men may concur in this Sentiment which undoubtedly will give permanency to our Laws & Stability to our Governments—yet I fear such an abridgment of Power will not be relished by the different Assemblies.
          It is pity the Confederation had not reserved this power to Congress of determining upon the propriety of Laws. The power would have been given at that Day, but I fear another Day, will not arrive untill similiar apprehensions compell a union of disinterested Conduct.
          Some directing, super intending power must be necessary, to preserve a System somewhat uniform throughout America. That Justice in one State may be so in another & due attention paid to the rights of Individuals. That our national Engagements may be fulfilled & commercial Regulations made to correspond.
          To these your comprehensive Mind will add many more Benifits resulting from such a power. You will I presume have the particulars of this grand Meeting very soon transmitted to you & my observations will be too trifling to merit yr. attention
          I beg pardon for the liberty taken in this Letter & am Sir / with great regard yr. hum Sert.
          
            Carter Braxton—
          
        